Case 1:19-cv-25008-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO.: 19-cv-25008

 ALBERTO MOJICA,

          Plaintiff,

 vs.

 VICTORY CONTRACTORS, INC,
 and MANUEL ALAMEDA

       Defendants.
 ________________________________/

                                             COMPLAINT

          COMES NOW, Plaintiff, Alberto Mojica, sues Defendants, Victory Contractors, Inc., and

 Manuel Alameda, based on the following good cause:

                              PARTIES, JURISDICTION, AND VENUE

 1. Plaintiff, Alberto Mojica​, was and is a ​sui juris resident of Miami-Dade County, Florida, at

       all times material. He was an hourly non-exempt employee of the Defendants, as the term

       “employee” is defined by 29 U.S.C § 203 (e) who consents to participate in this lawsuit.

                                                         ​ lorida For-Profit Corporation that
 2. Defendant, Victory Contractors, Inc. is a ​sui juris F

       regularly transacts business in Miami-Dade County.

 3. Defendant, Manuel Alameda, ​was and is the owner / officer / director of the corporate

       Defendant for the relevant time period. He ran its day-to-day operations, made financial

       decisions for the corporate Defendant, had supervisory authority over Plaintiff, and was

       partially, ultimately, and/or totally responsible for paying Plaintiff’s wages.




                                                     1
Case 1:19-cv-25008-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 2 of 6



 4. Defendants were Plaintiff’s direct employers, joint employers and co-employers as that term

    “employer” is defined by 29 U.S.C. §203 (d).

 5. All Defendants employed Plaintiff.

 6. This Court has jurisdiction over Plaintiff’s FLSA claims.

 7. Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transacts business in

    this District, because the corporate Defendant maintains an office in this District, and

    because most if not all of the operational decisions affecting Plaintiff’s employment were

    made in this District, while Plaintiff worked in Miami-Dade County, where payment was to

    be received.

                                         Background Facts

 8. Defendants have been at all times material engaged in interstate commerce in the course of

    the goods and services they render for which, traditionally, cannot be performed without

    using materials, supplies, and equipment that have all moved through interstate commerce.

 9. Defendants also communicate with their workers by regularly and routinely using telephone,

    Internet, and/or facsimiles.

 10. Defendants’ annual gross revenues derived from this interstate commerce are believed to be

    in excess of $500,000.00 for the relevant time period.

 11. In particular, Defendants own and operate a home remodeling business that uses tools,

    machinery, equipment, lumber, and materials, and supplies that were previously placed in the

    stream of commerce from outside the State of Florida before being in this District to engage

    in interstate commerce, in order to offer their services to their customers located throughout

    the State of Florida.



                                                2
Case 1:19-cv-25008-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 3 of 6



 12. Additionally, Defendants regularly employed two or more employees for the relevant time

    period who handled goods or materials that travelled through interstate commerce, or used

    instrumentalities of interstate commerce, such as hammers, tools, paint, and machinery, thus

    making Defendant’s business an enterprise covered under the Fair Labor Standards Act.

 13. Plaintiff was a Laborer and his duties included but were not limited to, remodeling, painting,

    performing demolition work, breaking down old structures and hauling materials away in

    preparation for some renovation projects, and so much more.

 14. Plaintiff worked for Defendants between the period of on or about March 1, 2018, through on

    or about July 31, 2018, and again between the period of on or about September 16, 2019,

    through on or about November 18, 2019.

 15. Between the period of on or about March 1, 2018, through on or about July 31, 2018, and the

    between the period of on or about September 16, 2019, through on or about November 18,

    2019, Defendants required that Plaintiff work at different home sites throughout the State of

    Florida.

 16. To the extent that records exist regarding the exact dates of Plaintiff’s employment exist, and

    of the times he worked each workday, such records are in the exclusive custody of the

    Defendants.

 17. Defendant agreed to pay Plaintiff at an hourly rate of $18.75 per hour.

 18. Between the period of on or about March 1, 2018, through on or about July 31, 2018, and

    again between the period of on or about September 16, 2019, through on or about November

    18, 2019, Plaintiff’s overtime rate was $28.13 per hour for hours worked in excess of 40

    hours each work week.



                                                 3
Case 1:19-cv-25008-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 4 of 6



 19. Between the period of on or about March 1, 2018, through July 31, 2018, and again between

    the period of on or about September 16, 2019, through on or about November 18, 2019,

    Plaintiff worked approximately eighty-four (84) hours each work week.

 20. Between the period of on or about March 1, 2018, through on or about July 31, 2018, and

    again between the period of on or about September 16, 2019, through on or about November

    18, 2019, Plaintiff was never compensated for approximately forty-four (44) of hours

    overtime worked in each work week.

 21. Therefore, between the period of on or about March 1, 2018, through on or about July 31,

    2018, and again between the period of on or about September 16, 2019, through on or about

    November 18, 2019, Plaintiff is owed compensation for working approximately forty-four

    (44) hours of overtime worked in each work week at his overtime rate of $28.13 per hour.

                   COUNT I. FEDERAL OVERTIME WAGE VIOLATION

    Plaintiff reincorporates and re-alleges paragraphs 1-21 set forth fully herein and further

 alleges as follows:

 22. Plaintiff therefore claims the time-and-a-half overtime rate compensation for working

    approximately forty-four (44) hours of overtime worked in each work week between the

    period of on or about March 1, 2018, through on or about July 31, 2018, and again between

    the period of on or about September 16, 2019, through on or about November 18, 2019, as

    required by the Fair Labor Standards Act.

 23. Plaintiff alleges he notified Defendants on various occasions about the discrepancy, but

    Defendants refused to pay him.




                                                4
Case 1:19-cv-25008-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 5 of 6



 24. Defendants willfully and intentionally refused to pay Plaintiff’s said overtime wages between

    the period of on or about March 1, 2018, through on or about July 31, 2018, and again

    between the period of on or about September 16, 2019, through on or about November 18,

    2019, as required by the Fair Labor Standards Act as Defendants knew of the overtime

    requirements of the Fair Labor Standards Act, and recklessly failed to investigate whether

    Defendants’ payroll practices were in accordance with the Fair Labor Standards Act.

 25. Defendants remain owing Plaintiff these wages since the commencement of Plaintiff’s

    employment with Defendants for the time period specified above.

    WHEREFORE, Plaintiff, Alberto Mojica, demands the entry of judgment in his favor and

 against the Defendants, Victory Contractors, Inc., and Manuel Alameda, after trial by jury and as

 follows:

                   a. That Plaintiff recover compensatory overtime wage damages and an equal

                       amount of liquidated damages as provided under the law and in 29 U.S.C

                       § 216:

                   b. That Plaintiff recover prejudgment interest if he is not awarded liquidated

                       damages;

                   c. That Plaintiff recover an award of reasonable attorney fees, costs, and

                       expenses pursuant to the FLSA;

                   d. That Defendants be ordered to make Plaintiff whole by providing

                       appropriate overtime wage pay and other benefits wrongly denied in an

                       amount to be shown at trial and other affirmative relief;

                   e. That Plaintiff recover all interest allowed by law; and



                                                 5
Case 1:19-cv-25008-JEM Document 1 Entered on FLSD Docket 12/05/2019 Page 6 of 6



                    f. Such other and further relief as the Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

        Plaintiff demands a trial by jury on all issues so triable.

 Dated this 5th day of December, 2019.


                                                        Respectfully submitted,

                                                        By: ​/s/ Gadiel A. Espinoza, Esq.
                                                        Gadiel A. Espinoza, Esq.
                                                        Florida Bar No. 121831
                                                        gadiel@PereGonza.com

                                                        PEREGONZA LAW GROUP, PLLC
                                                        1414 NW 107th Ave, Suite 302
                                                        Doral, FL 33172
                                                        Tel. (786) 650-0202
                                                        Fax. (786) 650-0200
                                                        Email: ​office@peregonza.com
                                                        Attorneys for Plaintiff




                                                   6
